IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-50241
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RUBEN ROSALES-LIZALDE,

                                            Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-97-CR-62-1
                        - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Ruben Rosales-Lizalde appeals his sentence following his

conviction for conspiracy to possess with intent to distribute,

and possession with intent to distribute, cocaine.      He argues

that the district court erred in determining the applicable drug

quantity attributable to him.   We have reviewed the record and

the briefs of the parties, and we hold that the district court’s

determination was not clearly erroneous.       See United States v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50241
                                  -2-

Rogers, 1 F.3d 341, 342 (5th Cir. 1993).    Lizalde’s conviction

and sentence are AFFIRMED.